‘CASE 2:17-cv-01914-JP Document 123-1 Filed 06/11/20 Page lof 2.

March 3, 2020 :
Honorable Judge John Padova

ot will be very honored if this: letter reaches you. My
name is Michelle McDonald Witherspoon. lam writing _
you concerning my Son, Kenyada Jones, and his case >
number is, 17-CV-1914. Your Honor I feel the need to tell
you the circumstances surrounding Kenyada’s death.
My.Son, Kenyada was diagnosed with what was called
at that time a Chemical Imbalance he was 19 years. of
age. Every now and. then through the years, if Kenyada
lost weight or gained weight he would have to. be.

hos spitalized so his. medicine could be regulated. ‘Well
your | honor. this time was no different except | could not
get Kenyada to stay still long enough to get. the Mobile
Crisis Unit to come and take him to Fairmount hospital:
so | could 302 him and get his medicine regulated. He
kept j jumping in his car riding around the city. His car
was smoking and he said people were following him.
everywhere he went. | was very afraid for his safety
your Honor. I came up. with the idea to call Amber

Brown his probation officer to ask her to call Kenyada to
come to her office. | knew he would go because he did.
not want to be locked up. My plan was, once Kenyada
got to her office | could go there and take him to the
hospital. Amber Brown agreed to call Kenyada to come
to her office. | was on the suburban train on my. way to
Amber Brown’s office to pick up Kenyada, when she 2
called me on my cell phone. and saicl to me, “You. are
right M’s McDonald, Kenyada is sick”. | heard Kenyada
‘in the background ask. her “Are you going to lock me.
up”. Amber Brown repli ed to him, “Kenyada, No rm not
going ‘to lock you,up, why would | lock you up, you.
yMaven’t done anything’, Mold her | would be there i in 20

 
-- Case2:17-cv-01914-JP_ Document 123-1 Filed 06/11/20 Page 2 of 2

minutes to get him and | thanked her. Your Honor by the
time | got to her office, Amber Brown and her Supervisor .
were standing together in her office, and she told me _

_ she locked Kenyada up. She said he would only be
there 10 days and this way she could have control and |
make sure he got his medicine regulated. Needless to
say | was outraged. Two days later, Kenyada was found
dead on the floor of his cell with an empty bottle of high |
blood pressure medicine beside him. Kenyada | died of
Amlodipine Toxicity, Hypertensive Cardiovascular, he
had 6500 mg of Amlodipine i in his system which caused
him to have a heart attack. Your Honor, nothing can.
bring my. Kenyada back to me. He is: my first born: Son
and |.Love and miss him everyday. It will be 4 years July
the. 2nd, 2020. | need closure Your Honor. | need for this
part to be over. My. Attorney, Stephen Cristal, said we .
are waiting for you to. rule on summary judgment. - |
Please Your Honor, give me closure. : fo

eee | | Respectfully yours ee OS

lle 0 Lerath Wi iMerapen

‘Michelle McDonald-Witherspoon _ 2

   
